Citation Nr: 1441299	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for skin cancer (basal cell carcinoma and malignant melanoma) and benign growths, claimed as a result of exposure to herbicides.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
FINDINGS OF FACT

1.  A June 2009 Board decision determined that new and material evidence had not been received sufficient to reopen his claim of service connection for skin cancer (basal cell carcinoma and malignant melanoma) and benign growths, claimed as a result of exposure to herbicides.  This decision became final.  

2.  Evidence associated with the claims folder since the June 2009 Board decision is either cumulative or redundant of evidence previously associated with the claims folder at the time of the decision, and does not raise the reasonable possibility of substantiating the issue of entitlement to service connection for skin cancer and benign growths.  


CONCLUSIONS OF LAW

1.  The June 2009 Board decision denying reopening of the Veteran's claim of entitlement to service connection for skin cancer and benign growths is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §20.1100 (2013).  

2.  The evidence received since the June 2009 Board decision and the October 2011 rating decision is not new and material, and therefore, the claims of entitlement to service connection for skin cancer, to include both basal cell carcinoma and malignant melanoma, and benign growths, claimed as a result of exposure to herbicides, are not reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was provided the  necessary notice in a letter dated in June 2011.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Given that the Veteran's claim has not been reopened, there is no obligation to obtain an examination. 38 C.F.R. § 3.159(c)(4) (2013). Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



New and Material Evidence

The Veteran contends that his skin cancer is the result of exposure to Agent Orange while serving on a patrol gunboat in the waters off the coast of Vietnam. Specifically, he contends that while aboard ship, he was sprayed with Agent Orange by aircraft flying above; he says that the first skin lesion appeared in 1975.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary of the Veterans Affairs (the "Secretary") determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  

In a June 2006 decision, the Board denied the Veteran's claim for service connection for basal cell carcinoma, claimed as a result of exposure to Agent Orange on the merits. This denial included consideration of the Veteran's assertions that although he did not serve in the inland waterways of Vietnam, he was sprayed with herbicides by aircraft over his ship. The Board found that there was insufficient evidence to support herbicide exposure either on a presumptive or direct basis. The Veteran's service records and statements, as well as VA medical evidence of a current disability were of record at this time. The Board further noted that there was no evidence of a direct relationship between his skin cancer and his active service. This decision is final.  38 U.S.C.A. § 7104.  

In a June 2009 decision, the Board denied the Veteran's request to reopen his claim of entitlement to service connection for skin cancer. At this time, the Veteran again contended exposure to herbicides from spraying by planes over his ship, and indicated his first skin lesion occurred in 1975. The Board at that time determined that he did not have exposure to Agent Orange in service, that his first diagnosis of skin cancer was in 1998, that he does not have a disease that could be presumed to be due to exposure to herbicides, and that there was insufficient evidence of a link between his diagnosed skin cancer and his active service. This decision was appealed to the U.S. Court of Appeals for Veterans Claims; however, the appellant withdrew his appeal and the appeal was accordingly dismissed. See Allen v. Shinseki, No. 09-3135 (Vet.App. Dec. 14, 2009).Thus, the Board's June 2009 decision became final. 38 U.S.C.A. § 7104.  

Given the final decision in 2009, the Veteran's claim of entitlement to service connection for skin cancer must be reopened before it can be considered on the merits, and to be reopened, new and material evidence must have been received since the June 2009 Board decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  The evidence added to the record subsequent to the June 2009 Board decision consists of VA treatment records from 1975 to 1998, and from 2008 to 2011, as well as the Veteran's statements and testimony that he was exposed to herbicides in service and that his skin cancer is related to this exposure.  However, this evidence is not sufficient to reopen the Veteran's claim. 

The medical evidence shows only that he was first treated for skin lesions in 1987, with no specific diagnosis made at that time, and that he was diagnosed with skin cancer in 1998, specifically melanoma, and that he has subsequently been treated for numerous skin lesions and diagnosed with solar keratosis (a premalignant condition frequently associated with sun exposure), basal cell cancers, benign compound melanocytic nevi, superficial basal cell carcinomas, malignant melanomas and compound nevi (i.e., moles).  This information is cumulative and redundant of information of record and considered in previous adjudications and does not raise the reasonable possibility of substantiating the issue of entitlement to service connection for skin cancer and benign growths.  

As for the Veteran's testimony, he again asserts that he was exposed to herbicides in service, and that his skin lesions are related to this exposure. However, at the time of the June 2009 Board decision, lay statements had already been received from the Veteran asserting that he was exposed to herbicides while serving in the military, that he developed a skin rash while on active duty, that his first lesion was removed in 1975, and that he believed all of his skin diseases to be related to herbicide exposure in service.  Thus, the Veteran's own lay assertions of exposure to herbicides in service, and a relationship between his claimed disabilities and herbicide exposure in service are essentially duplicative of the statements that he previously made. 

For these reasons, the Board concludes that the evidence received since the June 2009 Board decision that denied reopening a claim for service connection for skin cancer and benign growths, is not new and does not raise a reasonable possibility of substantiating the Veteran's claims.  Thus, the Board finds new and material evidence sufficient to reopen his claim for service connection for skin cancer and benign growths, claimed as a result of exposure to herbicides, has not been received and the claim is not reopened.  

ORDER

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for skin cancer and benign growths, claimed as a result of herbicide exposure, is denied.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


